AP-77,051
         FILED,N                                                          COURT OF CRIMINAL APPEALS
COURT OF CRIMINAL APPEALS                                                                 AUSTIN, TEXAS
                                                                         Transmitted 10/16/2015 3:39:08 PM
      October 16, 2015                                                     Accepted 10/16/2015 3:46:42 PM
                                           W\J, Ar-//,rai.                                 ABELACOSTA
   ABELACOSTA, CLERK                                                                               CLERK


                            In the Coijrt of Criminal Appeals &¥ Texas           aj f^uA
                                          at Austin, Texas                       \     pc
                                                                                          ( O^b'^T

                                       WARREN D. RIVERS,,
                                              Appellant,

                                                  Vs.


                                      THE STATE OF TEXAS,
                                               Appellee,


                                          On Appeal from:
                         228™ Judicial District Court of Haifis County, Texas,
                                    trial Court Cause INo. 475122




                   APPELLANT'S MOTION FORJBXTENSION IN TIME
                                  TO FILE APPELLANT'S BREEF

    To the Honorable Justices of the
    Court of Criminal Appeals of Texas:

            Appellant, Warren £>. Rivers, by and through counsel ofrecord, Patrick F,
    McCann, respeetfully moves this Honorable Court to GRAMT Appellant's Motion
    for Extension in time, and allow Appellant ninety (90) additional days, up to and
    includingWednesday, January 13, 2016, in which, to. file Appellant's Brief in this
    matter. In support of sueli motion, Appellant would sfeow th&Court the following:
        (1)    The current deadfine for filing Appellant's brief is Friday. Oejober 16,

2015.

        (2)    Appellant's counsel seeks an additional ninety ©0) days, up to and
including Wednesday, January 13, 2016,Jn which to prepare Appellant's brief in

this matter.

        p)     This is a retrial !qft- a jcap.it.al ,ease: where a. -sentence of :|.eatfa was:
imposed. The record and exliibits are voiumous. Further, the issues in Appellant's
appeal are complex. Given thesize of the re'cord, as well as the number and the
complexity ofthe issues tliat reaffre priefingi additional time is necessary for a full

and fair defense of Mr. Rivers,

        (4)    Further, the undersigned attorney, who is a solo practioner, has been
engaged in the following:

               (A)    In Norrk v. Stephens, No. 16-7001 Q» a complex federal habeas
                      tmpeal/crms~ajjpeat involving a-grant offeiief"withxespett td-.a
                      death "sentence,' Counsel has prepared numerous briefs^ .reply
                      briefs* applicationstor e^ficate-ofappealability,                    federal habeas' and appellate process that require counsels
                   attention.

            {B)    In USA v. Kiheri, No. H-14-CR-204, counsel is preparing for a
                   multirdefehdant     federal fraud     trial   involving a multi
                   national organized crime group;         The ease has required a
                   considerable amount of investigation, conferences with counsel
                   for the co-defendant^ and trial preparation.

            (E)    In State v. Hieden, counsel las been engaged in invesTigatipn
                   and pretrial preparation in a capital ease- arising out of
                   Montgomery County in which the State isexpected to announce
                   its intention to seek the death penalty.

             (F)   Counsel prepared and filed a brief in Villaserior v. State* No.
                   14-15-255-dR which was due on October 9, 2015.

             (G)   Counsel is preparing for an aggravated assault trial set-to begin
                   inFortBend County in niid-November.

             (H)   Counsel will be out of the Office on ©CtoBer 15, 2015 to
                   conduct interviews with: incarcerated clients in the state prison
                   system.

      (5)    Appellant's counsel has souglit and received two prior extensions in

time in whichto file Appellant's briefIn tLlis matter;

      (6)    Tliis extension is norsought Jarpurposes of undue delay or to harass
and vex, but to protect Appellants rights iri this mattei- ami to ensure he has his day

in court. Coleman v. Alahama.m ITS. 129? f33. (1964) (defendant "entitled to

have his day in court").
                        CONCLUSION AND PRAYER


      Wftetiefore, PREMISES CONSIDERED, Appellant prays that this Honorable

Court will, in all things, GRANT this Extension in Time to File Appellant's Brief,

allowing Appellant ninety (90) additional days, up to and including Wednesday,
January 13, 2016, in which to file his brief to mis matter, and thattheCourt further

GRANT any additional, reliefto which the:.:Appeilant, may'bejustly entitled.

      DATED this 14th day of October, 2015.

                                             Respectfully Submitted,

                                               M Patrick jF.MeCatm
                                               State Bar No. 00793jS80
                                               Law Ofece of Patrick F, MpCann
                                               Suite 205. Rice Hotel
                                               909 Texas Avenue
                                               Houston, Texas 77002
                                               {713),223-380S;



                      Counsel, of Record, .for the.Appellant
                            CERTIFICATE OF SERVICE

      The undersigned hereby certifies mat a taiearid correct copy of the foregihg
APPELLANT'S         MOTION        FOJt   EXTENTION         IN   TIME   TO   FILE
APPELLANT'S BRIEF             has been duly served upon counsel representing the
Stateof Texas in this matter by either Hand Delivery, Prepaid United States Mail
E-mail, or 'Through; this    Court's Electronic filing System on diis 14' day of
October, 2015, addressed as follows:

      Allen Curry, Esq.
      Assistant District Attorney
      Harris County, Texas
      1201 Franklin, Sixth Floor
      Houston, Texas 77002
      E-mail:


      State Prosecuting Attorney
      P. 6. Box *****V:CapiM Station
      Austin, Texas' 78711'


                                               /s/ Patrick :E McCatm


                              Counsel for the: Appellant